TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00102-CR


Steven Jones, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,745, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel filed a motion asking that the time to file appellant's brief be
extended to August 27, 2004.  The brief has not been received.  The motion is dismissed. 
Appellant's counsel, Mr. David S. Barron, is ordered to tender a brief in this cause no later than
October 15, 2004.  No further extension of time will be granted.
It is ordered October 1, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish